Debn, Judge.
Both parties agree that the only issue before us is whether Code § 67-2001 gives a lessor of machinery consisting of an air compressor and drill a lien on real estate for the rental value of the machinery leased to a contractor who uses it in improving the real estate of the owner against whom the lien is sought. The statute covers, among others, “all machinists and manufacturers of machinery, including corporations engaged in such business, who may furnish or put up in any county any steam mill or other machinery, or who may repair the same.” In Loudon v. Coleman, 59 Ga. 653, the court adopted the dictionary definition of a machinist as “a constructor of machines and engines, or one well versed in the principles of machines,” and then held that while a corporation could not answer to the latter description it could, in a general sense, to the former. Giving the statute a strict construction as we must (Green v. Farrar Lumber Co., 119 Ga. 30 (46 SE 62)), we are inclined to conclude both that a mere lessor of machinery to a contractor does not come within the class in favor of whom the lien is granted, nor does the machinery itself, not being something in the order of a steam mill or other mechanical device intended to be attached to and used on the realty, meet the criterion under the rule of ejusdem generis. It is generally held under applicable lien laws that machinery not, (a) totally depreciated by use on the property or, (b) incorporated into the improvement, or (c) in connection with which labor was also supplied could not be the basis of a valid lien. See 3 ALR 3d, Anno. p. 573 et seq. and cases there cited.
The trial court correctly sustained the general demurrer of the defendant Cosmo Investments, Inc.

Judgment affirmed.